988 F.2d 121
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Robin RAYMOND;  Esther Raymond;  Herbert Cohen;  DorothyCohen;  Myrtle Elias;  Allan Elias;  PatriciaElias;  Dianne Kane;  Steve Parker;  BobHenley, Plaintiffs-Appellants,v.MERRILL LYNCH, PIERCE, FENNER & SMITH, INC.;  Tom Burns;James E. Beal, Frank Randell, Mary Kauanui, J. AlexanderSecurities, Inc., Otis Wilson, James Alexander, James Ward,et al., Defendants-Appellees.
No. 91-56045.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Feb. 1, 1993.Decided Feb. 17, 1993.

Appeal from the United States District Court for the Central District of California;  No. CV-90-3562-JGD, John G. Davies, District Judge, Presiding.
C.D.Cal.
AFFIRMED.
Before PREGERSON, LEAVY and TROTT, Circuit Judges.


1
ORDER*


2
This court has carefully considered the record in this case, the briefs of the parties, and the oral arguments.   For the reasons given by the District Court in its decision filed August 5, 1991, we AFFIRM.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3